Case 0:21-cv-61368-XXXX Document 1 Entered on FLSD Docket 07/02/2021 Page 1 of 13




                   IN THE UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF FLORIDA


  STREAMLINE HEALTHCARE
  SOLUTIONS, LLC,

            Plaintiff,                          CIVIL ACTION FILE
                                                NO. ______________
   v.

  CHRYSALIS HEALTH, INC.

            Defendant.



                                    COMPLAINT

        Plaintiff Streamline Healthcare Solutions, LLC (“Streamline”) brings this

  action for breach of contract and account stated against Chrysalis Health, Inc.

  (“Chrysalis”).

                            NATURE OF THE ACTION

                                           1.

        This case arises from Chrysalis’s unlawful repudiation of a multi-year

  software agreement with Plaintiff Streamline. Chrysalis has failed to comply with

  the contractual provisions for revocation of the contract and continues to evade its

  contractual payment obligations. Streamline is entitled to recover the undisputed

  accrued fees as well as all amounts Chrysalis owes across the contract’s term.



                                            1
Case 0:21-cv-61368-XXXX Document 1 Entered on FLSD Docket 07/02/2021 Page 2 of 13




                     PARTIES, JURISDICTION AND VENUE

                                           2.

        Plaintiff Streamline is a limited liability company incorporated in Illinois.

                                           3.

        Defendant Chrysalis is a For Profit corporation incorporated in Florida.

  Chrysalis’s principal place of business is 3800 W. Broward Blvd., Ste. 100, Fort

  Lauderdale, Florida 33312.

                                           4.

        Because Streamline is a limited liability company, its citizenship for

  diversity purposes is “determined by the citizenship of its members.” Rolling

  Greens MHP, LP v. Comcast SCH Holdings, LLC, 374 F.3d 1020, 1022 (11th Cir.

  2004). Streamline’s members include David Ryland, who is a resident of

  Michigan, and Javed Husain, who is a resident of Illinois.

                                           5.

        Accordingly, this Court possesses subject matter jurisdiction over this

  dispute under 28 U.S.C. § 1332(a)(1). This is a dispute between Streamline (a

  citizen of Michigan and Illinois) and Chrysalis (a citizen of Florida), and the

  amount in controversy in this action exceeds the sum or value of $75,000,

  exclusive of interest and costs.




                                            2
Case 0:21-cv-61368-XXXX Document 1 Entered on FLSD Docket 07/02/2021 Page 3 of 13




                                          6.

        Chrysalis is subject to the personal jurisdiction and venue of this Court

  pursuant to 28 U.S.C. § 1391. Chrysalis may be served with process upon its

  registered agent, Eduardo Lacasa, 1507 Sunset Drive, Coral Gables, Florida 33143.

                                        FACTS

                                          7.

        Plaintiff Streamline provides web-based enterprise software for healthcare

  organizations through its SmartCare application series.

                                          8.

        On December 11, 2020, Streamline and Chrysalis entered into a software

  licensing contract (“the Agreement”). The Agreement includes a master set of

  contract terms in a Software as a Services Agreement. The Agreement also

  contains a Maintenance Services Agreement, a Business Associate Agreement, a

  Hosting Services/Service Level Agreement, an Agreement to Access Custom

  Folder, and an Order Form. The Order Form included details about pricing,

  payment terms, and additional product descriptions. These documents are referred

  to collectively herein as the “Agreement,” and are attached hereto as Exhibit A.

                                          9.

        Under the Agreement, Chrysalis agreed to license Streamline’s enterprise

  software. Streamline agreed to implement its SmartCare Core application and


                                           3
Case 0:21-cv-61368-XXXX Document 1 Entered on FLSD Docket 07/02/2021 Page 4 of 13




  several related applications for Chrysalis’s facilities, and to maintain, host and

  support the SmartCare applications for the life of the Agreement.

                                            10.

        In exchange, Chrysalis agreed to pay Streamline implementation fees

  followed by annual fees for the duration of the Agreement. The full value of the

  Agreement amounts over $1.3 million in payments to Streamline by Chrysalis. See

  Exhibit A at 18.

                                            11.

        The Agreement defined an initial implementation period. Chrysalis agreed

  that Streamline would provide implementation and training services in exchange

  for fees as outlined in the Order Form. See Exhibit A at 3 ¶ 4.1.1. The parties

  agreed that any additional Customization or consulting services would be

  documented in a separate Standard of Work signed by both parties. See id. ¶ 4.1.2

                                            12.

        Chrysalis agreed to pay Streamline $301,000 for implementation services.

  Per the terms of the Agreement, payment is due as outlined in the Payment

  Schedule of the Order Form. See id. ¶ 3.2. Subsection E of the Order Form

  includes milestones for eight implementation payments, including $30,100 for

  Implementation Payment #3; $30,100 for Implementation Payment #4; $30,100 for




                                             4
Case 0:21-cv-61368-XXXX Document 1 Entered on FLSD Docket 07/02/2021 Page 5 of 13




  Implementation Payment #5; and $15,050 for Implementation Payment #6. See Id.

  at 19.

                                            13.

           On February 3, 2021, Streamline invoiced Chrysalis $30,100 for

  Implementation Payment #3. See Exhibit C at 4. On February 23, 2021,

  Streamline invoiced Chrysalis $30,100 for Implementation Payment #4. Id. at 5.

  And on March 9, 2021, Streamline invoiced Chrysalis $15,050 for Implementation

  Payment #6. Id. at 6.

                                            14.

           The Agreement provides that in the event of “any dispute with any invoice,”

  Chrysalis will notify Streamline within 15 days of the invoice date. See Exhibit A

  at 3 ¶ 3.4. Chrysalis did not dispute the invoices for Implementation Payment #3,

  Implementation Payment #4, or Implementation Payment #6 within 15 days of the

  invoice date.

                                            15.

           Chrysalis has not paid Streamline for Implementation Payment #3,

  Implementation Payment #4, nor Implementation Payment #6.

                                            16.

           Chrysalis also agreed to pay Streamline $251,089 in annual subscription fees

  for the duration of the Agreement. See Exhibit A at 18.


                                             5
Case 0:21-cv-61368-XXXX Document 1 Entered on FLSD Docket 07/02/2021 Page 6 of 13




                                           17.

         The Agreement does not allow either Streamline or Chrysalis to terminate

  for convenience. Instead, the Cloud Services Agreement provides for termination

  only “[i]n the event of a Default.” See Exhibit A at 4 ¶ 6.2. “In the event of a

  default, the nondefaulting party may terminate this Agreement by providing

  written notice of termination to the defaulting party in accordance with Section

  10.4.” Id.

                                           18.

         Among other things, the Agreement defines “Default” to include a party’s

  uncured material breach of any of its obligations and Chrysalis’s failure to pay an

  undisputed fee within 20 days of the due date. See id. at 7 ¶ 12.9.

                                           19.

         The Agreement provides for a 30-day cure period after receiving written

  notice of a material breach. See Id. ¶ 12.9.1.

                                           20.

         The Agreement specifies that termination does not relieve Chrysalis of its

  obligation to pay the fees, expenses, and costs that are owed to Streamline. See Id.

  at 4 ¶ 6.3.




                                            6
Case 0:21-cv-61368-XXXX Document 1 Entered on FLSD Docket 07/02/2021 Page 7 of 13




                                          21.

        On May 6, 2021, less than six months after the effective date of the

  Agreement, Chrysalis provided notice that it was terminating the Agreement and

  demanding a refund for the fees paid to Streamline. See May 6, 2021 letter,

  attached as Exhibit B. Chrysalis contended that the “functionality that we expected

  was either not present in the system” or would require additional programing,

  configuration, or customization. Id. Chrysalis did not provide notice of any

  alleged material breach by Streamline, nor did Chrysalis provide the requisite 30-

  day cure period.

                                          22.

        On May 26, 2021, Streamline responded to Chrysalis’s purported

  termination. See May 26, 2021 letter, attached as Exhibit C. Streamline provided

  notice that Chrysalis’s purported termination, delay, and refusal to make payments

  as due constituted material breaches of the Agreement. Id.

                                          23.

        Chrysalis has failed to pay the full amount it owes under the Agreement.

                      COUNT I – BREACH OF CONTRACT

                                          24.

        Streamline repeats and realleges paragraphs 1 through 23 above as if fully

  stated herein.


                                           7
Case 0:21-cv-61368-XXXX Document 1 Entered on FLSD Docket 07/02/2021 Page 8 of 13




                                          25.

        The Agreement is a valid, binding contract between Streamline and

  Chrysalis.

                                          26.

        Chrysalis’s unilateral suspension of implementation and its refusal to allow

  Streamline to perform under the Agreement constitute an anticipatory breach,

  entitling Streamline to the full and accelerated value of the Agreement.

                                          27.

        More than 30 days have passed since Streamline provided Chrysalis with

  notice of Chrysalis’s breach of the Agreement. During that 30-day period,

  Chrysalis refused to take any steps to rectify its abandonment and breach of the

  Agreement and reiterated its demands for full reimbursement for the fees paid to

  Streamline.

                                          28.

        Chrysalis’s breach of contract has caused Streamline substantial damages.

                                          29.

        In addition, pursuant to the Agreement, Chrysalis owes Streamline monthly

  interest of 1.5% per month on all amounts Chrysalis was to pay under the contract,

  accruing from May 6, 2021. See id. at 3 ¶ 3.4.




                                           8
Case 0:21-cv-61368-XXXX Document 1 Entered on FLSD Docket 07/02/2021 Page 9 of 13




                         COUNT II – ACCOUNT STATED

                                           30.

        Streamline repeats and realleges paragraphs 1 through 29 above as if fully

  stated herein.

                                           31.

        Chrysalis expressly promised to pay Streamline implementation fees

  according to the schedule set forth in subsection E of the Order Form.

                                           32.

        Streamline sent Chrysalis invoices in the amount of $30,100 due on March

  5, 2021 for Implementation Payment #3, $30,100 due on March 25, 2021 for

  Implementation Payment #4; and $15,050 due on May 8, 2021 for Implementation

  Payment #6. See Exhibit B. Chrysalis did not timely dispute these invoices.

                                           33.

        Chrysalis has not paid Streamline for Implementation Payment #3,

  Implementation Payment #4, nor Implementation Payment #6.

                                           34.

        Chrysalis agreed to pay Streamline monthly interest of 1.5% per month on

  late payments. See Exhibit A at 3 ¶ 3.4. Chrysalis owes Streamline interest at a

  rate of 1.5% accruing as of the due date of the invoice.




                                            9
Case 0:21-cv-61368-XXXX Document 1 Entered on FLSD Docket 07/02/2021 Page 10 of 13




                                 PRAYER FOR RELIEF

         WHEREFORE, Plaintiff respectfully prays for judgment as follows:

         1.      That the Court enter judgment in favor of Streamline and against

   Chrysalis on all claims for relief;

         2.      That the Court award Streamline all damages incurred, including 1.5

   percent monthly interest, in an amount to be proven at trial;

         3.      That all costs be assessed against Chrysalis; and

         4.      That the Court award such other and further relief as shall appear just

   and proper.

         This 2nd day of July, 2021.

                                                  Respectfully submitted,

                                                  /s/ John H. Rains IV
                                                  John H. Rains IV
                                                  Florida Bar No. 56859
                                                  rains@bmelaw.com
                                                  Tiana S. Mykkeltvedt
                                                  mykkeltvedt@bmelaw.com
                                                  (Pro hac to be filed)
                                                  Megan E. Cambre
                                                  cambre@bmelaw.com
                                                  (Pro hac to be filed)

   BONDURANT MIXSON & ELMORE LLP
   1201 West Peachtree Street
   Suite 3900
   Atlanta, GA 30309
   404-881-4100-Phone
   404-881-4111-Fax


                                             10
            Case 0:21-cv-61368-XXXX Document
JS 44 (Rev. 10/20) FLSD Revised 02/12/2021   1 Entered
                                          CIVIL COVERonSHEET
                                                        FLSD Docket 07/02/2021 Page 11 of 13
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as provided
by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose of initiating
the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.) NOTICE: Attorneys MUST Indicate All Re-filed Cases Below.
I. (a)      PLAINTIFFS                                                                                         DEFENDANTS
                                Streamline Healthcare Solutions, LLC                                                                   Chrysalis Health, Inc.

   (b)     County of Residence of First Listed Plaintiff     Michigan and Illinois                             County of Residence of First Listed Defendant
                                (EXCEPT IN U.S. PLAINTIFF CASES)                                                                            (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                               NOTE:                    IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                                        THE TRACT OF LAND INVOLVED.
   (c)    Attorneys (Firm Name, Address, and Telephone Number)                                                 Attorneys (If Known)

     Bondurant Mixson & Elmore, 1201 W. Peachtree St., Atlanta, GA 30309; 404-881-4100

(d) Check County Where Action Arose:                MIAMI- DADE       MONROE         BROWARD         PALM BEACH      MARTIN     ST. LUCIE    INDIAN RIVER    OKEECHOBEE         HIGHLANDS


II. BASIS OF JURISDICTION                         (Place an “X” in One Box Only)               III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff)
                                                                                                           (For Diversity Cases Only)                                      and One Box for Defendant)
    1    U.S. Government                  3                 Federal Question                                                        PTF       DEF                                          PTF DEF
           Plaintiff                           (U.S. Government Not a Party)                         Citizen of This State            1          1    Incorporated or Principal Place          4      4
                                                                                                                                                      of Business In This State

    2    U.S. Government                  4                    Diversity                             Citizen of Another State           2         2   Incorporated and Principal Place          5          5
           Defendant                           (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                     Citizen or Subject of a            3         3   Foreign Nation                            6          6
                                                                                                       Foreign Country
IV. NATURE OF SUIT                   (Place an “X” in One Box Only)                              Click here for: Nature of Suit Code Descriptions
            CONTRACT                                         TORTS                                    FORFEITURE/PENALTY                       BANKRUPTCY                        OTHER STATUTES
   110 Insurance                       PERSONAL INJURY                  PERSONAL INJURY               625 Drug Related Seizure              422 Appeal 28 USC 158              375 False Claims Act
   120 Marine                          310 Airplane                     365 Personal Injury -             of Property 21 USC 881            423 Withdrawal                     376 Qui Tam (31 USC
   130 Miller Act                      315 Airplane Product                 Product Liability         690 Other                                 28 USC 157                      3729 (a))
   140 Negotiable Instrument               Liability                    367 Health Care/                                                                                       400 State Reapportionment
   150 Recovery of Overpayment         320 Assault, Libel &                 Pharmaceutical                                                   PROPERTY RIGHTS                   410 Antitrust
       & Enforcement of Judgment           Slander                          Personal Injury                                                 820 Copyrights                     430 Banks and Banking
   151 Medicare Act                    330 Federal Employers’               Product Liability                                               830 Patent                         450 Commerce
   152 Recovery of Defaulted               Liability                    368 Asbestos Personal                                               835 Patent – Abbreviated           460 Deportation
                                                                                                                                              New Drug Application
                                                                             Injury Product Liability                                       840 Trademark                      470 Racketeer Influenced and
        Student Loans                  340 Marine                                                                                           880 Defend Trade Secrets           Corrupt Organizations
                                                                                                                                             Act of 2016
        (Excl. Veterans)               345 Marine Product                                                         LABOR                      SOCIAL SECURITY                   480 Consumer Credit
                                                                                                                                                                                 (15 USC 1681 or 1692)
   153 Recovery of Overpayment               Liability              PERSONAL PROPERTY                710 Fair Labor Standards               861 HIA (1395ff)                   485 Telephone Consumer
                                                                                                                                                                               Protection Act (TCPA)
       of Veteran’s Benefits            350 Motor Vehicle              370 Other Fraud                   Act                                862 Black Lung (923)               490 Cable/Sat TV
   160 Stockholders’ Suits              355 Motor Vehicle              371 Truth in Lending          720 Labor/Mgmt. Relations              863 DIWC/DIWW (405(g))             850 Securities/Commodities/
■  190 Other Contract                       Product Liability          380 Other Personal            740 Railway Labor Act                  864 SSID Title XVI                 Exchange
   195 Contract Product Liability       360 Other Personal                 Property Damage           751 Family and Medical                 865 RSI (405(g))                   890 Other Statutory Actions
   196 Franchise                            Injury                     385 Property Damage               Leave Act                                                             891 Agricultural Acts
                                        362 Personal Injury -              Product Liability         790 Other Labor Litigation                                                893 Environmental Matters
                                            Med. Malpractice                                         791 Empl. Ret. Inc.                                                       895 Freedom of Information
      REAL PROPERTY                         CIVIL RIGHTS             PRISONER PETITIONS                  Security Act                       FEDERAL TAX SUITS                  Act
   210 Land Condemnation                440 Other Civil Rights         Habeas Corpus:                                                       870 Taxes (U.S. Plaintiff          896 Arbitration
   220 Foreclosure                      441 Voting                     463 Alien Detainee                                                        or Defendant)                 899 Administrative Procedure
   230 Rent Lease & Ejectment           442 Employment                 510 Motions to Vacate                                                871 IRS—Third Party 26 USC          Act/Review or Appeal of
                                                                       Sentence                                                             7609                               Agency Decision
   240 Torts to Land                    443 Housing/                      Other:                                                                                               950 Constitutionality of State
                                        Accommodations                                                                                                                         Statutes
   245 Tort Product Liability           445 Amer. w/Disabilities -     530 General                        IMMIGRATION
   290 All Other Real Property              Employment                 535 Death Penalty             462 Naturalization Application
                                        446 Amer. w/Disabilities -     540 Mandamus & Other          465 Other Immigration
                                            Other                      550 Civil Rights                  Actions
                                        448 Education                  555 Prison Condition
                                                                       560 Civil Detainee –
                                                                       Conditions of
                                                                       Confinement
V. ORIGIN                  (Place  an “X”  in One  Box Only)
■ 1 Original            2 Removed             3 Re-filed        4 Reinstated         5 Transferred from            6 Multidistrict           7 Appeal to               8 Multidistrict
      Proceeding             from State          (See VI           or                   another district           Litigation
                                                                                                                                               District Judge            Litigation      9 Remanded   from
                                                                                                                                                                                           Appellate Court
                             Court               below)            Reopened             (specify)                  Transfer
                                                                                                                                               from Magistrate           – Direct
                                                                                                                                               Judgment                  File
VI. RELATED/                              (See instructions): a) Re-filed Case             YES         NO              b) Related Cases         YES         NO
RE-FILED CASE(S)                                           JUDGE:                                                                              DOCKET NUMBER:
                                          Cite the U.S. Civil Statute under which you are filing and Write a Brief Statement of Cause (Do not cite jurisdictional statutes unless diversity):
VII. CAUSE OF ACTION 28 USC 1332
                                          LENGTH OF TRIAL via                   days estimated (for both sides to try entire case)
VIII. REQUESTED IN                            CHECK IF THIS IS A CLASS ACTION
                                              UNDER F.R.C.P. 23
                                                                                                        DEMAND $          >$75,000                 CHECK YES only if demanded in complaint:
    COMPLAINT:
                                                                                                                                                JURY DEMAND:                     Yes         No
ABOVE INFORMATION IS TRUE & CORRECT TO THE BEST OF MY KNOWLEDGE
DATE                                                                          SIGNATURE OF ATTORNEY OF RECORD



FOR OFFICE USE ONLY : RECEIPT #                             AMOUNT                             IFP                 JUDGE                              MAG JUDGE
   Case 0:21-cv-61368-XXXX Document 1 Entered on FLSD Docket 07/02/2021 Page 12 of 13

01ÿ334ÿ56789ÿ4 ÿÿÿÿÿ8ÿ0
                                        ÿ0!ÿ"ÿ#76ÿ16
                                            ÿÿÿ$ÿÿ$ÿÿ$ÿc$d$e$f$g$h$ij$ÿklmfi"lnfÿdo!ÿp$$qd$i$lr$s$$$$$ÿ
 tuvwxyz{|wÿ~wxzu~xvwÿtzu{|tÿzz 
                                                                                
                                                                                
                                                                                
                         %&'()*(++,-.                                           
                             89                                                  8ÿ0ÿ9
              ~vtxz{tÿ~wxzu~ÿ{|                                            
                                                                                
                                                                                
                                                                                
                                                                                
                        /0+0)1')*,-.                                            
                                               2344562ÿ86ÿ9ÿ:8;8<ÿ9:=856
>ÿ,/0+0)1')*?-ÿ)'A0ÿ')1ÿ'11B0--.~vtxz      {tÿ~wxzu~ÿ{|
                                     ÿwÿzÿvÿx
                                        ÿtÿ
                                        ÿÿzÿ


        0ÿCÿ#ÿD77ÿ!7EÿFÿG9
        H#ÿ ÿEGÿ!7"ÿ7"87ÿ!ÿ#ÿÿÿGÿ5ÿFÿ#7ÿEGÿGÿ"7787EÿÿIÿ"ÿ4ÿEGÿ!ÿG
"7ÿ#7ÿ7Eÿ7ÿ"ÿÿ7Eÿ7ÿF7GJÿ"ÿÿ!!7"ÿ"ÿ7KG77ÿ!ÿ#7ÿ7Eÿ7ÿE7"D7EÿÿL7E9ÿ69ÿ89
M9ÿ ÿ55ÿ"ÿ5NÿIÿGÿÿ7"87ÿÿ#7ÿK!!ÿÿC7"ÿÿ#7ÿ#7EÿKÿ"ÿÿÿE7"ÿ67ÿ ÿ!
#7ÿL7E7"ÿ67ÿ!ÿ8ÿM"7E"79ÿÿ#7ÿC7"ÿ"ÿÿÿD7ÿ7"87Eÿÿ#7ÿK!!ÿ"ÿK!!Oÿ"7GJ
C#7ÿ7ÿEÿEE"7ÿ"7> ÿ~ÿvÿ{
                                        ¡ÿy¢ÿ£ÿw¤ÿzz¥
                                        ¦ÿ§ÿ¥ÿt
                                        tÿ¨
                                        xÿxÿ¨
       !ÿGÿ!ÿÿ"7KEJÿPEF7ÿDGÿE7!ÿCÿD7ÿ77"7EÿFÿGÿ!"ÿ#7ÿ"77!ÿE7E7Eÿÿ#7ÿK9ÿ
Qÿÿÿ!7ÿG"ÿC7"ÿ"ÿÿC#ÿ#7ÿ"9

                                                                                          RSTUVÿWXÿRWYUZ
  7>
                                                                                                        [(\)'*]B0ÿ^+ÿR&0B_ÿ^Bÿ/0`]*aÿR&0B_
   Case 0:21-cv-61368-XXXX Document 1 Entered on FLSD Docket 07/02/2021 Page 13 of 13

01ÿ334ÿ56789ÿ4 ÿÿÿÿÿ8ÿ0ÿ57ÿ
8ÿ0ÿ9
                                                    !ÿ!ÿ#$%&'$
                ()*+,ÿ,./0+12ÿ,*1345ÿ210ÿ6.ÿ7+4.5ÿ8+0*ÿ0*.ÿ/1390ÿ324.,,ÿ9.:3+9.5ÿ6;ÿ<.5=ÿ>=ÿ?+@=ÿA=ÿBÿ(4CC
        DEÿÿFGÿHIJKLÿNOÿPIQPRPQSJTÿJIQÿUPUTLVÿPOÿJIWX
YÿG7787Zÿ[\ÿ7ÿÿHQJULX                                      9
        ] ^ÿ_7G\ÿ7G87ZÿE7ÿÿÿE7ÿZ8ZÿÿH`TJaLX
                                                                            ÿHQJULX                         bÿG
        ] ^ÿ7FÿE7ÿÿÿE7ÿZ8ZcÿG7Z77ÿGÿÿ_7ÿFÿ[Z7ÿYEÿHIJKLX
                                                            dÿÿ_7GÿFÿ[7ÿ7ÿZÿZG7ÿYEÿG7Z7ÿE7G7d
        ÿHQJULX                       dÿZÿ7Zÿÿ_\ÿÿE7ÿZ8ZcÿÿeYÿZZG7bÿG
        ] ^ÿ7G87ZÿE7ÿÿÿHIJKLÿNOÿPIQPRPQSJTX                                                                 dÿYEÿ
        ÿZ77Zÿ[\ÿYÿÿ7_ÿ7G87ÿFÿ_G7ÿÿ[7EFÿFÿHIJKLÿNOÿNfgJIPhJUPNIX
                                                                            ÿHQJULX                         bÿG
        ] ^ÿG7G7ZÿE7ÿÿ7i77Zÿ[77                                                                        bÿG
        ] 1E7GÿHj`LaPOWXk
                                                                                                                                9
          l\ÿF77ÿG7ÿm                        FGÿG87ÿZÿm               FGÿ7G87dÿFGÿÿÿFÿm     tutt         9
          ^ÿZ7G7ÿZ7Gÿ_7\ÿFÿ_7GnG\ÿEÿEÿFGÿÿG79
o7p
                                                                                   qLfRLfrjÿjPgIJUSfL

                                                                                 sfPIULQÿIJKLÿJIQÿUPUTL


                                                                                   qLfRLfrjÿJQQfLjj
0ZZÿFGÿG7GZÿ7_7Zÿ7G87dÿ7p
